[Cite as In re C.T., 2020-Ohio-579.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA


IN RE CA.T., ET AL.                          :
                                             :              No. 108969
Minor Children                               :
                                             :
[Appeal by C.T., Mother]                     :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: February 20, 2020


         Civil Appeal from the Cuyahoga County Court of Common Pleas
                                Juvenile Division
 Case Nos. AD17914571, AD17914572, AD17914573, AD17914574, and AD17914575


                                       Appearances:

                 Dale M. Hartman, for appellant.

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Joseph C. Young, Assistant Prosecuting
                 Attorney, for appellee C.C.D.C.F.S.



RAYMOND C. HEADEN, J.:

                   Appellant C.T. (“Mother”) appeals from a juvenile court judgment

granting permanent custody of her children, Ca.T., J.B., Ta.B., Tr.B., and C.B., to the

Cuyahoga County Division of Children and Family Services (“CCDCFS” or “the

agency”). For the reasons that follow, we affirm the juvenile court’s judgment.
Procedural and Substantive History

                 On September 25, 2017, CCDCFS filed a complaint for abuse,1

dependency and temporary custody of Ca.T. (d.o.b. May 9, 2003), J.B. (d.o.b. May 9,

2005), Ta.B. (d.o.b. Dec. 13, 2006), Tr.B. (d.o.b. Jan. 22, 2009), and C.B. (d.o.b.

Jan. 7, 2011).    The agency also filed a motion for emergency predispositional

custody.

                 The agency’s complaint alleged that the children were previously

adjudicated abused and neglected due in part to a domestically violent relationship

between Mother and her boyfriend, who lived with Mother and the children. As a

result of this adjudication, the children were in the agency’s custody from June 2014

until July 2016. The complaint alleged that Mother lacked appropriate judgment

and parenting skills to be able to provide a safe home for the children, and that she

continued to maintain a relationship with an abusive partner. The complaint further

alleged that there was frequent police activity at the home due to violence and

alcohol abuse by Mother’s boyfriend. Finally, the complaint alleged that Mother

failed to adequately supervise the children. With respect to paternity, the complaint

alleged that Ca.T.’s father was unknown and has failed to establish paternity or

support, visit, or communicate with Ca.T. since her birth. The complaint also alleged

that the father of the other four children was deceased.



      1 The allegations of abuse related to Tr.B. and not to the other four children. The
complaint alleged that on or about September 6, 2017, Mother’s boyfriend initiated a
physical altercation. The boyfriend struck a window in the home, causing Tr.B. to be
struck by a fan. Mother also suffered injuries to her face as a result of the altercation.
              A case plan was filed on October 13, 2017. The case plan outlined

goals for the boyfriend, including completing a mental health assessment with

specific emphasis on domestic violence concerns and completing an alcohol

assessment.    Mother’s case plan goal was to complete a domestic violence

assessment. The case plan noted that Mother and her boyfriend did not agree with

the agency’s concerns regarding domestic violence and substance abuse issues in the

home.

              The court held a hearing on October 13, 2017. In an October 16, 2017

journal entry, the court acknowledged that the parties had agreed to hold the

agency’s motion for predispositional custody in abeyance, and that the parties

agreed to a no-contact order between Mother’s boyfriend and the children. The

court also appointed a guardian ad litem (“GAL”) for the children.

              On November 1, 2017, the court held a hearing. According to an

agency witness, the agency had requested urine screens of both Mother and her

boyfriend, and Mother’s most recent screen was insufficient for testing purposes.

The social worker on the case testified that the agency had requested urine screens

from Mother three times since her insufficient screen and Mother had not complied.

The boyfriend’s screen came back positive for cocaine, and he was not currently

living with the family because of the no-contact order. The social worker testified

that Mother had recently obtained a new residence, but not all of the utilities were

turned on. Finally, the social worker testified that Mother did not appreciate the

significance of the domestic violence issues in the home. The court granted the
agency’s motion for predispositional custody and ordered Mother to submit to a

urine screen.

                The court held a hearing on November 22, 2017. The corresponding

journal entry noted that the agency was unable to place the children in family care,

but they were placed in a therapeutic foster home. The journal entry also noted that

Mother completed a urine screen on November 4, 2017, tested positive for cocaine,

and was referred for substance abuse treatment.

                The children’s GAL filed a report on December 14, 2017. The report

stated that Mother had visited the children and told the children that they did not

have to listen to their foster parents. The report also reflects that the children were

ultimately placed in separate foster homes. Ca.T. was placed in a foster home in

Shaker Heights, Ta.B. and C.B. were placed in a different foster home, and J.B. and

Tr.B. were placed in a third foster home. According to the GAL report, Ca.T.’s foster

mother reported that sometimes Mother would drop Ca.T. off from school. The GAL

report stated that Ca.T., Ta.B., and C.B. all stated that they wanted to go home to

their mother. The GAL was unable to conduct a visit with J.B. and Tr.B. prior to

filing this report because the boys were moved to another foster home because of

disruptive behavior. Ultimately, the GAL recommended that it was in the children’s

best interest to be placed in the agency’s temporary custody.

                On December 18, 2017, the agency filed an amended complaint.

Following a hearing that day, on January 3, 2018, the magistrate adjudicated the
children abused. The trial court adopted the magistrate’s decision on January 4,

2018.

              According to a January 18, 2018 journal entry following a hearing,

Mother was referred to domestic violence classes, referred to Recovery Resources

for substance abuse treatment, and her case plan was amended to include a

psychological evaluation due to past mental-health issues.

              On March 14, 2018, a semiannual review (“SAR”) was filed. The

review noted that in contravention of the case plan goal to not expose the children

to domestic violence, Mother was again living with her boyfriend. The review also

noted that Mother completed a substance-abuse assessment but had not been

compliant with case-plan objectives since January 2018. The review stated that

Ca.T. went AWOL on February 22, 2018, and upon her return six days later was

placed with her maternal great-grandparents.

              On March 20, 2018, the GAL filed an updated report. The GAL noted

that Mother had not yet started domestic violence counseling, engaged in substance

abuse services, or gotten a mental-health evaluation. The GAL recommended that

temporary custody was in the children’s best interest.

              On September 2, 2018, the GAL again filed an updated report. At the

time, each child had been placed in a separate foster home. As of the date of the

report, Ca.T. was AWOL again. The GAL stated that it had “been reported” that

Ca.T. was staying with Mother, who had been homeless since June 2018. The GAL

report noted that Mother’s visitation with the children was sporadic, and that during
visits, Mother openly encouraged the children’s unruly behavior. Mother had

participated in substance abuse treatment through Recovery Resources but did not

complete the program, and the last urine screen Mother submitted to the agency

was in January 2018. The GAL again recommended that temporary custody was in

the children’s best interest.

               On September 6, 2018, the agency filed a motion to modify temporary

custody to permanent custody. On September 17, 2018, a SAR was filed, describing

Mother’s insufficient progress toward her case plan goals, her housing instability,

and her boyfriend’s noncompliance with the case plan.

               On November 9, 2018, the agency filed an amended case plan. The

case plan included a request for an emergency suspension of visitation due to safety

concerns for the children, an updated placement for C.B., and a report that J.B. was

AWOL.

               On February 26, 2019, the court appointed counsel to represent the

children. On March 20, 2019, a SAR was filed. The SAR’s case review summary

stated that Ca.T., who had been AWOL since July 2018, and J.B., who had been

AWOL since October 2018, were found with Mother in January 2019. As a result,

Mother was charged with two counts of interfering with custody.

               On May 7, 2019, the GAL filed an updated report, noting that Mother

had not consistently engaged with substance abuse, domestic violence, or mental

health services in accordance with her case plan.       Further, Mother had not

maintained stable housing and, as of the date of the GAL report, Mother’s
whereabouts were unknown to the agency. The GAL report detailed the children’s

placements and wellbeing and reported that J.B. reported that he did not wish to

return home to Mother, that Ta.B. and C.B. have reported that they would like to

return home to Mother, and that Tr.B. stated that he would like to be reunited with

Mother but did not think that would happen.            The GAL recommended that

temporary custody was in the children’s best interest.

                The court held a trial in this matter on August 5, 2019.

                The agency called a social work supervisor as its witness, who testified

that she had been assigned to the case as a supervisor in October 2017. She testified

that when J.B. and Ca.T. were found after being AWOL for several months, they

were discovered to have been living in a hotel with Mother in Middleburg Heights,

Ohio. With respect to Mother’s housing instability, the witness further testified that

since the time of Mother’s eviction from her home in June 2018, the agency was

unable to assess any of her subsequent residences. With respect to the substance

abuse case-plan goals, the witness testified that Mother was working with Ohio

Guidestone and had completed 13 of the 36 sessions she should have completed

since beginning the program and had failed to provide the agency with a urine screen

since January 2018. Mother did provide a negative urine screen to Ohio Guidestone

in June 2018.

                The GAL also testified at trial and recommended that the agency be

awarded permanent custody of the children. The court also accepted documentary
evidence from the agency, including copies of Mother’s convictions for interfering

with custody.

                The court granted the agency’s motion for permanent custody of the

children. In an August 9, 2019 journal entry, the court found that the agency proved

the allegations of its motion by clear and convincing evidence. Specifically, the court

found that, pursuant to R.C. 2151.414(B)(1):

      The [children are] not abandoned or orphaned or [have] not been in
      temporary custody of a public agency or private child placing agency
      under one or more separate orders of disposition for twelve or more
      months of a consecutive twenty-two month period if, as described in
      division (D)(1) of section 2151.413 of the Revised Code, the [children]
      were previously in the temporary custody of an equivalent agency in
      another state, and the [children] cannot be placed with either of [their]
      parents within a reasonable time or should not be placed with [their]
      parents.

The court also found that one or more of the factors in R.C. 2151.414(E) exist. The

court further found that the services provided to Mother were unsuccessful largely

because Mother did not complete the services. With respect to domestic violence

services, the court found that although Mother completed domestic violence classes

in July 2018, she has an ongoing relationship with a domestically violent partner

who has failed to engage at all in case-plan services, including his own domestic

violence and substance abuse services.

                With respect to housing and basic needs, the court found that Mother

was evicted in June 2018 and that she had no contact with the agency from

November 2018 to May 2019 in order to verify her housing or assess its

appropriateness. The court found that Mother has not completed services in order
to eliminate the safety concerns that were present at the time of removal. Finally,

the court found that a grant of permanent custody was in the children’s best interest.

               Mother appealed, presenting two assignments of error for our review.

Law and Analysis

               In Mother’s first assignment of error, she argues that the trial court’s

award of permanent custody was against the manifest weight of the evidence. In her

second assignment of error, she argues that she received ineffective assistance of

counsel.

               When adjudicating a motion for permanent custody, juvenile courts

apply a two-prong test pursuant to R.C. 2151.414(B)(1). First, the court must find

one of the following: (a) the child cannot be placed with either of the child’s parents

within a reasonable time or should not be placed with the child’s parents; (b) the

child is abandoned; (c) the child is orphaned, and there are no relatives of the child

who are able to take permanent custody; or (d) the child has been in the temporary

custody of the agency for twelve or more months of a consecutive twenty-two-month

period. R.C. 2151.414. Second, the court must determine that it is in the best interest

of the child to grant permanent custody to the agency. These findings must be

supported by clear and convincing evidence. The Ohio Supreme Court defines clear

and convincing evidence as “that measure or degree of proof which is more than a

mere ‘preponderance of the evidence,’ but not to the extent of such certainty as is

required ‘beyond a reasonable doubt’ in criminal cases, and which will produce in

the mind of the trier of facts a firm belief or conviction as to the facts sought to be
established.” In re K.H., 119 Ohio St. 3d 538, 2008-Ohio-4825, 895 N.E.2d 809,

¶ 42, quoting Cross v. Ledford, 161 Ohio St. 469, 120 N.E.2d 118 (1954), paragraph

three of the syllabus.

               It is well-recognized that a parent has a “fundamental liberty interest”

in the care, custody, and management of his child and an “essential and basic civil

right” to raise his or her children. Santosky v. Kramer, 455 U.S. 745, 102 S. Ct. 1388,

71 L. Ed. 2d 599 (1982); In re Murray, 52 Ohio St. 3d 155, 156, 556 N.E.2d 1169

(1990). A parent’s liberty interest, however, is tempered by the ultimate welfare of

the child. In re Cunningham, 59 Ohio St. 2d 100, 106, 391 N.E.2d 1034 (1979).

               Here, the court satisfied the first prong of the statutory test by finding

that the children cannot be placed with a parent within a reasonable time or should

not be placed with a parent. To determine whether a child cannot or should not be

placed with a parent within a reasonable time, courts consider the factors identified

in R.C. 2151.414(E). A trial court is only required to find that one of these factors is

met in order to properly find that a child cannot or should not be placed with a

parent. In re V.C., 8th Dist. Cuyahoga Nos. 102903, 103061, and 103367, 2015-

Ohio-4991, ¶ 42.

               The court found, pursuant to R.C. 2151.414(E)(1),

      [f]ollowing the placement of the [children] outside [their] home and
      notwithstanding reasonable case planning and diligent efforts by the
      agency to assist the parents to remedy the problems that initially
      caused the [children] to be placed outside the home, the parent has
      failed continuously and repeatedly to substantially remedy the
      conditions causing the [children] to be placed outside [their] home.
               The court also found, pursuant to R.C. 2151.414(E)(4), that Mother

“has demonstrated a lack of commitment toward the [children] by failing to

regularly support, visit, or communicate with the [children] when able to do so, or

by other actions showing an unwillingness to provide an adequate permanent home

for the [children.]”

               Finally, the court found, pursuant to R.C. 2151.414(E)(10) that

Mother has abandoned the children by not having any visitation with the children

since November 2018. After a thorough review of the record, we conclude that these

findings were supported by clear and convincing evidence.             With respect to

R.C. 2151.414(E)(1), there was evidence presented at trial that despite reasonable

efforts by the agency, Mother has failed continuously and repeatedly to remedy the

conditions that led to the children’s removal. Although Mother completed domestic

violence classes, the record reflects that Mother failed to benefit from those classes.

Specifically, the record reflects that Mother consistently failed to show an

appreciation or understanding of the role that domestic violence played in the

removal of her children from her home; Mother initially denied that domestic

violence was an issue in her family. The record also reflects that Mother continued

her relationship with her abusive boyfriend after completing domestic violence

classes. Further, the boyfriend failed to engage in any case-plan services. This

finding is supported by clear and convincing evidence.

               With respect to R.C. 2151.414(E)(4) and 2151.414(E)(10), Mother

argues that it is inappropriate for the trial court to have based its lack of commitment
or abandonment findings on her lack of visitation with the children when the county

terminated visitation. We disagree. The record reflects that Mother’s participation

in visits with the children was inconsistent. While visitation initially took place

weekly, it was changed to take place on a biweekly basis based on Mother’s failure

to show up for scheduled visits. Mother continued to fail to show up to visits.

Further, Mother made no effort to restore visitation once it was terminated, and

from November 2018 to May 2019, Mother failed to communicate her whereabouts

to the agency, resulting in an inability of the agency to contact her or communicate

with her. With respect to an abandonment finding, R.C. 2151.011(C) states that

“[f]or the purposes of this chapter, a child shall be presumed abandoned when the

parent of the child has failed to visit or maintain contact with the child for more than

90 days, regardless of whether the parents resume contact with the child after that

period of 90 days.” Here, Mother had no contact with her children, except to the

extent that she was concealing Ca.T. and J.B. from the agency, for a period of several

months. The R.C. 2151.414(E)(4) and (E)(10) findings are supported by clear and

convincing evidence.

               In addition to this statutory determination, the trial court made a best

interest determination pursuant to R.C. 2151.414(D). A thorough review of the

record in this case shows that competent, credible evidence supports the trial court’s

determination that permanent custody is in the children’s best interest.

               To determine whether a grant of permanent custody is in a child’s best

interest, the juvenile court must consider:
      (a) The interaction and interrelationship of the child with the child’s
      parents, siblings, relatives, foster caregivers, and out-of-home
      providers, and any other person who may significantly affect the child;

      (b) The wishes of the child, as expressed directly by the child or through
      the child’s guardian ad litem, with due regard for the maturity of the
      child;

      (c) The custodial history of the child, including whether the child has
      been in the temporary custody of one or more public service children
      agencies or private child placing agencies for [12] or more months of a
      consecutive [22]-month period;

      (d) The child’s need for a legally secure permanent placement and
      whether that type of placement can be achieved without a grant of
      permanent custody to the agency;

      (e) Whether any of the factors in [R.C. 2151.414](E)(7) to (11) apply in
      relation to the parents and child.

R.C. 2151.414(D)(1). “The juvenile court only needs to find one of the above factors

in favor of permanent custody to terminate parental rights.” In re Da.B., 8th Dist.

Cuyahoga No. 105886, 2018-Ohio-689, ¶ 35, citing In re J.S., 8th Dist. Cuyahoga

Nos. 101991 and 101992, 2015-Ohio-2701, ¶ 51, citing In re Z.T., 8th Dist. Cuyahoga

No. 88009, 2007-Ohio-827.

               In this case, the court considered the statutory factors. With respect

to R.C. 2151.414(D)(1)(a), the trial court considered the interaction and

interrelationship of each of the children with their respective parents, relatives, and

foster caregivers. Specifically, the court considered the children’s relationship with

Mother. The record reflects that the children generally enjoyed their visits with

Mother, and some of the children wanted to return to Mother’s custody. The record
also reflects that visitation was traumatic for the children, especially to the extent

that Mother frequently failed to show up for visits.

               With respect to R.C. 2151.414(D)(1)(b), the trial court considered the

wishes of the children as expressed through the GAL reports and their attorney’s

statements. With respect to R.C. 2151.414(D)(1)(c), the trial court considered the

children’s custodial history. Specifically, the court considered that the children were

in agency custody for approximately two years from 2014 to 2016 prior to their

removal in this case, and that, at the time of the trial in this case, the children had

been in agency custody for approximately 21 months.

               Finally, with respect to R.C. 2151.414(D)(1)(d), the court considered

the children’s need for a legally secure placement and whether such placement could

be achieved without a grant of permanent custody. The court made the findings

described above related to its determination that the children cannot be returned to

Mother within a reasonable time or should not be returned to Mother. In addition,

the record reflects that the court considered evidence regarding other areas of the

case plan, including housing and basic needs, that arose after the agency filed its

motion for permanent custody. Specifically, the court considered that Mother was

intermittently homeless, and at the time of trial, the agency had been unable to verify

whether Mother had a home, let alone whether it was appropriate for five children.

We are mindful that Mother has undoubtedly made significant progress on her case

plan. We are also mindful that the children clearly have a strong bond with their

mother, particularly in light of the fact that two of them went AWOL apparently in
an attempt to reunite with her. However, several factors, most of which are

precipitated or enhanced by her failure to engage in case-plan services, support the

trial court’s best interest determination.      Therefore, we find that clear and

convincing evidence supported the trial court’s determination.          Mother’s first

assignment of error is overruled.

               In her second assignment of error, Mother argues that she received

ineffective assistance of counsel for failing to make a closing argument, failing to

object to the introduction of Mother’s convictions for interfering with custody, and

failing to object to the agency calling a supervisor as a witness rather than the social

worker who had been more directly involved with the family.

               The standard for an ineffective assistance of counsel claim in

permanent custody proceedings is the same standard that applies in criminal cases.

In re Nicholson, 8th Dist. Cuyahoga Nos. 75533, 75534, 75535, 75536, 75537, 75538,

and 75539, 2000 Ohio App. LEXIS 223, 8 (Jan. 27, 2000), citing In re Brodbeck, 97
Ohio App. 3d 652, 657, 647 N.E.2d 240 (3d Dist. 1994). To establish ineffective

assistance of counsel, a party must demonstrate that counsel’s performance at trial

was seriously flawed and deficient and fell below an objective standard of

reasonableness and that there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the trial would have been different. Strickland

v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L.Ed2d 674 (1984). A reasonable

probability is a probability sufficient to undermine confidence in the outcome. Id.

at 687-688.
               With respect to the decision to waive closing argument, this court has

held that such a decision may be a valid trial strategy. State v. Ross, 8th Dist.

Cuyahoga No. 92289, 2009-Ohio-5366, ¶ 27. In this case, Mother argues that

waiving closing arguments was deficient because her counsel should have argued

that the children had not been in agency custody for 12 months out of a 22-month

period. This argument is irrelevant. Despite Mother’s arguments, the court did not

make this statutory finding. Therefore, any argument by counsel regarding this

finding would have been inconsequential. Mother also argues that counsel should

have argued that the court was improperly considering a ground for removal that

did not exist at the time the motion was filed — specifically, that Mother had been

convicted of interfering with custody. This argument is also without merit. The

court is empowered by the statute to consider a wide variety of factors in

determining whether to grant a motion for permanent custody. For example,

R.C. 2151.414(E)(16) authorizes a trial court to consider “[a]ny other factor the court

considers relevant” in determining whether a child cannot or should not be placed

with a parent within a reasonable time.         Further, in making a best interest

determination, R.C. 2151.414(D)(1) specifically mandates that the court consider “all

relevant factors, including, but not limited to” those enumerated in the statute.

               With respect to counsel’s decision not to object to the agency calling

a supervisor as a witness rather than the social worker involved in the case, we do

not find the lack of objection deficient. Although the social worker indeed had more

direct involvement with the family, the supervisor was familiar with all aspects of
the case and was able to provide sufficient and relevant testimony. The supervisor

had knowledge about the family, Mother’s case plan goals and compliance, and the

service providers with whom Mother was working. Therefore, Mother’s counsel was

not deficient for waiving closing argument or failing to object to a witness.

Moreover, we are not persuaded by Mother’s argument that her counsel’s conduct

was prejudicial.

              Because Mother has not satisfied either prong of the Strickland test,

we find that she was not provided ineffective assistance of counsel. Mother’s second

assignment of error is overruled.

              Judgment affirmed.

      It is ordered that appellee recover of appellant the costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court, juvenile division, to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



RAYMOND C. HEADEN, JUDGE

FRANK D. CELEBREZZE, JR., P.J., and
KATHLEEN ANN KEOUGH, J., CONCUR